DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment filed June 1, 2022, has been entered.  Claims 1-6, 8, and 11-13 have been amended as requested.  Claims 7 and 10 have been cancelled and new claims 14 and 15 have been added.  Thus, the pending claims are 1-6, 8, 9, and 11-15.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 4-6, 9-11, and 13-20 and part of section 8 of the last Office action (Non-Final Rejection mailed February 2, 2022).  Additionally, said amendment is sufficient to overcome the prior art rejection of the claims under 35 USC 102/103 as set forth in section 23 and the rejection under 35 USC 103 as set forth in section 24 of the last Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the recitation “An infill material for synthetic turfs, or hybrid synthetic-natural turfs, for sports, or recreational, or ornamental uses comprising a layer….”  It is unclear if applicant intends claim an intermediate product (i.e., infill material) or a final product (i.e., infill layered upon an artificial turf or hybrid turf).  Note infill material as an intermediate product, without a support to be layered upon, cannot comprise distinct layers.  In other words, claim 1 is directed to an infill material, in bulk form, for the intended use in synthetic turfs, hybrid turfs, etc.  As written, claim 1 is not directed to a final product (e.g., synthetic or hybrid turf).  As such, the infill material of claim 1 cannot possess layers absent being installed in a final product such as an artificial or hybrid turf.  Hence, claim 1 is rejected as being indefinite for being unclear as to whether an intermediate product or final product is being claimed.  Claims 3-6 are similarly rejected.  Additionally, claims 2, 8, 9, and 11 are rejected for their dependency upon claim 1.   
Claim 3 is indefinite for the recitation “The infill material, according to claim 1, wherein said infill material consists of a lower layer consisting of vegetable material consisting of rachis of cereal ear…; an upper layer…comprising the layer obtained by mixing the predetermined percentage of volume of said ligninic and/or resinous material of vegetable origin; the predetermined percentage by volume of the loose final product from raw material based on ground cork; the predetermined percentage by volume of the vegetable material consisting of rachis of cereal ear…; and a predetermined percentage by volume of cereal husks.”  Since parent claim 1 is drawn to a layer comprising a mixture of predetermined percentages of rachis of cereal ear, ligninic and/or resinous material, and ground cork, it is unclear if the layer of claim 1 is the same or different than the upper layer of claim 3.  In other words, does applicant intend for claim 3 to further limit the layer of claim 1 with the addition of cereal husks and the addition of a lower infill layer or does applicant intend to have the layer of claim 1 sandwiched between the upper and lower layers of claim 3.  Claims 4-6 are similarly rejected.
For examination purposes, claim 3 is interpreted as being drawn to a synthetic or hybrid turf comprising the infill material according to claim 1, wherein the mixture further comprises a predetermined percentage by volume of cereal husks, and wherein the infill material consists of said layer of the mixture as an upper layer over a lower layer consisting of vegetable material consisting of rachis of cereal ear that is not coated by a layer, or film, of material.  Claim 4 is interpreted as being drawn to a layer of the infill material of claim 1, wherein the mixture further comprises a predetermined percentage by volume of cereal husks, and wherein the infill material mixture consists of a single layer (i.e., does not exclude an artificial turf having multiple layers of infill as long as claimed infill mixture is one of the layers).  Claim 5 is interpreted as being drawn to a synthetic or hybrid turf comprising the infill material according to claim 1, wherein the mixture further comprises a predetermined percentage by volume of cereal husks, and wherein the infill material comprises a layer of the mixture as an upper layer over an intermediate layer consisting of a material consisting of rachis of cereal ear that is not coated by a layer, or film, of material and over a lower layer consisting of sand. 
Claim 8 stands indefinite for the recitation “arboreous species of the Pinus type.”  (See section 12 of the last Office action.) The use of the word “type” after the species Pinus renders the claim indefinite since it broadens the scope to include other non-Pinus species.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 limits the infill material of claim 1 to consist of a single layer comprising a mixture of sand, rachis of cereal ear, cereal husk, and ligninic and/or resinous material of vegetable origin. However, parent claim 1 already limits the infill mixture to comprise rachis of cereal ear, ligninic and/or resinous material, and ground cork.  Hence, claim 6 fails to properly limit the infill of claim 1 since the presence of cork is omitted. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,282,873 issued to Watari in view of WO 2011/051744 issued to Nusca et al.
Watari discloses an artificial ground suitable for use in a golf course green or ground unsuitable for cultivation (abstract).  Said artificial ground comprises an artificial soil layer containing as a main component the remainder of fermentation material and combined with water and at least one or two additives (abstract).  The artificial soil can be sourced from culture ground for mushrooms, after harvest of the mushrooms, said culture ground comprising a mixture of fermentation remains (e.g., rind and flesh of grapes, wheat, hop, rice, sweet potato, buckwheat and the like) and wheat and rice bran (i.e., cereal husks) (col. 3, line 43-col. 4, line 7 and Table 1).  Said artificial soil can comprise the culture ground for mushrooms and additives such as husks of seeds, a mineral component, charcoal, and soil or sand (col. 4, lines 5-35 and Table 2).  In other embodiments, the fermentation remains may be replaced with pulverized corn cobs, rice hulls (i.e., cereal husks), and husks of seeds of peaches, walnuts, or apricots (i.e., “shells of dried fruits”), or sawdust (col. 4, lines 36-63).  Watari discloses the artificial soil is capable of use for growing vegetables, fruits, and grass (i.e., golf greens) (col. 6, lines 1-7 and Figure 1).   The reference is silent with respect to any coating material on the corn cobs. 
Thus, Watari discloses an artificial soil comprising a mixture including (i) corn cobs (i.e., “a vegetable material consisting of rachis of cereal ear”), (ii) husks of seeds of peaches, walnuts, or apricots (i.e., “a ligninic and/or resinous material of vegetable origin” comprising “shells of dried fruits”), and (iii) wheat or rice bran or hulls (i.e., “cereal husks”).  Note any mixture of materials will inherently meet the limitations of “a predetermined percentage by volume” in that each mixture thereof will necessarily include its components in a fixed amount by volume.  
Watari teaches the invention of claims 1, 4, 8, 9, and 14 with the exceptions (a) the artificial soil is an infill material for synthetic turf or hybrid synthetic-natural turf, (b) the husks of seeds of peaches, walnuts, or apricots (i.e., “a ligninic and/or resinous material of vegetable origin” comprising “shells of dried fruits”) are resistant to attack by microorganisms, (c) the addition of ground cork, and (d) the rachis of cereal ear has a granulometry set to 0.3-5.0 mm. 
Regarding exception (a), the “infill material” recitation is not necessarily given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Additionally, the “for synthetic turfs, or hybrid synthetic-natural turfs, for sports, or recreational, or ornamental uses” recitation is a recitation of the intended use of the claimed invention.  Intended use recitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art artificial soil is capable of use as an infill material for artificial or hybrid turfs.  Therefore, exception (a) is met by the prior art teachings.  
Regarding exception (b), although Watari does not explicitly teach the property that the peach, walnut, or apricot shells are resistant to attack by microorganisms, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., peach, walnut, or apricot shells containing ligninic and/or resinous material of vegetable origin) and in the similar production steps (i.e., employing said shells in an artificial soil mixture for growing plants) used to produce the artificial soil.  Like materials cannot have mutually exclusive properties. The burden is shifted to applicant to show otherwise.  Hence, exception (b) is rejected over the prior art. 
Regarding exception (c), Watari fails to teach the addition of ground cork in the artificial soil.  However, the use of cork as a soil filler material is known.  For example, Nusca discloses a mixed turf (i.e., a hybrid of natural turf and artificial turf) for use as a sports field, including golf courses (abstract, page 1, lines 5-12, and page 2, lines 5-17).  In one embodiment, the mixed turf has an infill layer comprising a layer of organic material for optimizing the development of plants (e.g., grass) (page 12, lines 21-28).  The organic material is in granular or fibrous form and may comprise cork, coconut fibers, agave fibers, cereal husks (e.g., rice husks), peat, ground wood (i.e., sawdust or sawmill residues), vegetable residues, grape seeds (seeds of vitis vinifera), devitalized seeds of vegetable species, agricultural and food residues, compost, organic conditioners, organic fertilizers, hoof and horn meal (i.e., cornunghia), roasted leather waste, and vegetable waste (page 12, line 28 – page 13, line 3).   
Thus, it would have been obvious to one skilled in the art at the time of the invention to select cork as a component of the artificial soil mixture of Watari since the equivalence of cork, sawdust, agricultural residues, food residues, and other organic vegetable material as organic growth media is well-known in the art as evidenced by Nusca.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Furthermore, it has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  The claims which are no more than mixing together of two conventional compositions are set forth as obvious subject matter.  In re Kerkhoven, 205 USPQ 1069.  Therefore, exception (c) is rejected as being obvious over the cited prior art.  
Regarding exception (d), Watari fails to explicitly teach the size of the ground corn cobs particles.  However, it would have been obvious to one skilled in the art at the time of the invention to employ corn cobs having a size of 0.3-5.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (d) and claims 1, 4, 8, 9, and 14 are rejected as obvious over the cited prior art.  
Regarding claim 2, Watari fails to explicitly teach the amount of corn cobs in the infill material.  However, it would have been obvious to one skilled in the art at the time of the invention to employ the corn cobs in an amount ranging from 5% to 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 2 is rejected as being obvious over the cited prior art.  
Claims 1, 2, 4, 8, 9, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/051744 issued to Nusca et al. in view of US 5,282,873 issued to Watari.  
As stated above, Nusca discloses a mixed turf (i.e., a hybrid of natural turf and artificial turf) for use as a sports field, including golf courses (abstract, page 1, lines 5-12, and page 2, lines 5-17).  In one embodiment, the mixed turf has an infill layer comprising a layer of organic material for optimizing the development of plants (e.g., grass) (page 7, lines 4-15 and page 12, lines 21-28).  The organic material is in granular or fibrous form and may comprise cork, coconut fibers, agave fibers, cereal husks (e.g., rice husks), peat, ground wood (i.e., sawdust or sawmill residues), vegetable residues, grape seeds (seeds of vitis vinifera), devitalized seeds of vegetable species, agricultural and food residues, compost, organic conditioners, organic fertilizers, hoof and horn meal (i.e., cornunghia), roasted leather waste, and vegetable waste (page 7, lines 4-15 and page 12, line 28 – page 13, line 3).  The infill material may comprise at least one layer of rubber, sand, and organic material of vegetable origin (page 6, line 31-page 7, line 3).  Alternately, the loose infill material may comprise sand or rubber in a heterogeneous mixture with the organic material (page 12, line 13-page 13, line 3).   
The mixed turf for playing sport, for recreation and/or for ornamental purpose can be made by the steps of: (a) arranging a mat of a flexible material, said mat comprising a first face and a second face opposite thereto; (b) fixing a plurality of fibers of artificial material to said mat in such a way that is suitable for forming a dense turf protruding from said first face; (c) distributing on said first face of said mat a loose infill material, said infill material adapted to keep said fibers substantially vertical; (d) introducing seeds and/or plant portions belonging to at least one vegetable species into said loose infill material; and (e) assisting a vegetative development of said vegetable species obtaining a natural turf having roots arranged completely above the first face of said mat, said natural turf exceeding in height said synthetic turf (page 9, lines 14-33).  
Thus, Nusca teaches the invention of claims 12 and 15 with the exceptions (a) the addition of uncoated rachis of cereal ear (e.g., corn cobs) and (b) the ligninic and/or resinous materials (e.g., coconut fibers, agave fibers, ground wood, and grape seeds) are resistant to attack by microorganisms.  
Regarding exception (a), as noted above, Nusca teaches the infill material comprises organic material for supporting the natural turf growth, wherein said organic material may comprise cork, coconut fibers, agave fibers, cereal husks (e.g., rice husks), peat, ground wood (i.e., sawdust or sawmill residues), vegetable residues, grape seeds (seeds of vitis vinifera), devitalized seeds of vegetable species, agricultural and food residues, compost, organic conditioners, organic fertilizers, hoof and horn meal (i.e., cornunghia), roasted leather waste, and vegetable waste.  While Nusca teaches residues of agricultural and food factories may be employed, the reference fails to elaborate on suitable residue materials.  However, as set forth above, Watari teaches an artificial soil for growing grass and vegetable material, wherein said artificial soil may comprise residues of agricultural and food factories such as beverage fermentation remains (e.g., rind and flesh of grapes, wheat, hop, rice, sweet potato, buckwheat and the like), ground corn cobs, rice and wheat bran or husks, and shells of walnuts, peaches, and apricots.  The reference is silent with respect to any coating material on the corn cobs.
	      Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to select suitable organic infill materials, such as ground corn cobs, shells of dried fruit, and/or cereal husks, as taught by Watari for the residues of agricultural and food factories taught by Nusca.  Motivation to do so would be to reuse waste material from said agricultural and food factories.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Nusca and Watari fail to teach the ligninic and/or resinous materials (e.g., coconut fibers, agave fibers, ground wood, grape seeds, and peach, walnut, or apricot shells) are resistant to attack by microorganisms.  However, it is reasonable to presume that said resistance property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., coconut fibers, agave fibers, ground wood, grape seeds, and peach, walnut, or apricot shells containing ligninic and/or resinous material of vegetable origin) and in the similar production steps (i.e., employing said ligninic and/or resinous material in an infill material for a hybrid turf).  Like materials cannot have mutually exclusive properties. The burden is shifted to applicant to show otherwise.  Hence, exception (b) and claims 12 and 15 drawn to a hybrid turf is rejected as being obvious over the cited prior art.  
Regarding the infill material of claims 1, 4, 8, 9, 13, and 14 drawn to the infill material and a method of making an synthetic or hybrid turf, Nusca teaches the inventions thereof with the exceptions that the infill material comprises (a) the addition of uncoated rachis of cereal ear (e.g., corn cobs), (b) the ligninic and/or resinous materials (e.g., coconut fibers, agave fibers, ground wood, and grape seeds) are resistant to attack by microorganisms, and (c) the rachis of cereal ear has a size of 0.3-5.0 mm.  The arguments set forth above with respect to exceptions (a) and (b) for claim 12 are applicable here also.  
Regarding exception (c), Nusca and Watari fail to explicitly teach the size of the ground corn cobs particles.  However, it would have been obvious to one skilled in the art at the time of the invention to employ corn cobs having a size of 0.3-5.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (c) and claims 1, 4, 8, 9, 13, and 14 are rejected as obvious over the cited prior art.  
Regarding claim 2, Nusca and Watari fail to explicitly teach the amount of corn cobs present in the infill.  However, it would have been obvious to one skilled in the art to employ the corn cobs in an amount ranging from 5% to 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 2 is rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejections by asserting advantages of the present invention (Amendment, page 11, 4th paragraph).  In particular, applicant argues the claimed granulometry of the rachis of cereal ear and the ground cork provide a synergistic effect providing improvements in properties (Amendment, paragraph spanning pages 11-12 – paragraph spanning pages 12-13 and page 13, 3rd paragraph).  This argument is not persuasive since applicant has not presented evidence in support thereof.  “Mere lawyers’ arguments unsupported by factual evidence are insufficient to establish unexpected results.” In re Lindner, 173 USPQ 356.  See also In re Wood, 199 USPQ 137.  Additionally, the features upon which applicant relies (i.e., provides elasticity and damping response without rubber or plastic infill, desired drainage, self-decompacting, reduced temperature, high absorption capacity, ideal shock attenuation, and improved athlete stability) (Amendment, page 11, 4th paragraph – page 13, 3rd paragraph) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues Nusca teaches away from the present invention since the reference would teach a skilled artisan to add rubber or plastic granules to the infill (Amendment, page 14, 2nd-4th paragraphs).  This argument is also found unpersuasive since the rejected claims do not preclude the presence of rubber or plastic infill materials or a plastic draining layer 10’’’ (i.e., a multilayered primary backing for the synthetic turf structure).  
Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 3, 2022